Order entered December 2, 2016




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00274-CV

    WIN SHIELDS PRODUCTIONS, INC. AND WINFRED L. SHIELDS, Appellants

                                              V.

                              SERNERICK GREER, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-13903

                                             ORDER
       Before the Court is appellants’ November 30, 2016 second motion for extension of

deadline to file appellants’ reply brief. Appellants’ motion is GRANTED. Appellants’ reply

brief shall be filed by December 30, 2016.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE